The opinion in this case, as prepared and delivered by Special Chief Justice Kittrell, has been by me carefully read and considered, and I concur with him in the disposition made, to-wit: That the conclusion reached by the Court of Civil Appeals of the Galveston District, is correct, and I concur in the affirmance of the judgment of that Court.
The authorities cited by counsel for Defendant in Error, Sovereign Camp Woodmen of the World, and referred to and discussed in the opinion as delivered by Special Chief Justice Kitrell, are in point and are decisive of the questions herein involved and I do not deem it necessary to again make reference thereto, or discuss their holdings as it seems to me they have already been fully and fairly discussed in the opinion by Special Chief Justice Kitrell.
I, therefore, concur in the affirmance of the judgment of the Court of Civil Appeals.